
	

113 SRES 459 ATS: Expressing the sense of the Senate with respect to childhood stroke and recognizing May 2014 as “National Pediatric Stroke Awareness Month”. 
U.S. Senate
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 459
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2014
			Mr. Blumenthal (for himself and Mr. Chambliss) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate with
		  respect to childhood stroke and recognizing May 2014 as National
		  Pediatric Stroke Awareness Month. 
	
	
		Whereas a stroke, also known as cerebrovascular disease,
			 is an acute neurologic injury that occurs when the blood supply to a part
			 of
			 the brain is interrupted by a clot in the artery or a burst of the
			 artery;
		Whereas a stroke is a medical emergency that can cause
			 permanent neurologic damage or even death if not promptly diagnosed and
			 treated;
		Whereas a stroke occurs in approximately 1 out of every
			 3,500 live births,  and 4.6 out of 100,000 children ages 19 and under
			 experience a stroke each year;
		Whereas a stroke can occur before birth;
		Whereas stroke is among the top 12 causes of death for
			 children between the ages of 1 and 14 in the United States;
		Whereas 20 to 40 percent of children who have suffered a
			 stroke die as a result;
		Whereas a stroke recurs within 5 years in 10 percent of
			 children who have had an ischemic or hemorrhagic stroke;
		Whereas the death rate for children who experience a
			 stroke before the age of 1 is the highest out of all child age
			 groups;
		Whereas there are no approved therapies for the treatment
			 of acute stroke in infants and children;
		Whereas approximately 60 percent of infants and children
			 who have a pediatric stroke will have serious, permanent neurological
			 disabilities, including paralysis, seizures, speech and vision problems,
			 and
			 attention, learning, and behavioral difficulties;
		Whereas such disabilities may require ongoing physical
			 therapy and surgeries;
		Whereas the permanent health concerns of and treatments
			 for strokes that occur during childhood and young adulthood
			 have
			 considerable impacts on children, families, and society;
		Whereas more information is necessary regarding the cause, treatment,
			 and prevention of pediatric strokes;
		Whereas medical research is the only means by which the
			 people of the United States can identify and develop effective treatment
			 and
			 prevention strategies for pediatric strokes; and
		Whereas early diagnosis and treatment of pediatric strokes
			 greatly improves the chances that an affected child will recover and not
			 experience a recurrence of a stroke: Now, therefore, be it
		
	
		That the Senate—(1)recognizes May
			 2014 as National Pediatric Stroke Awareness Month;
			(2)urges the people
			 of the United States to support the efforts, programs, services, and
			 organizations that enhance public awareness of pediatric stroke;
			(3)supports the work
			 of the National Institutes of Health in pursuit of medical progress on
			 pediatric stroke; and
			(4)urges continued
			 coordination and cooperation between the Federal Government, State and
			 local
			 governments, researchers, families, and the public to improve treatments
			 and
			 prognoses for children who suffer from strokes.
			
